On October 3, 1975 the court issued the following order (as amended by Order dated January 30,1976) :
Before SkeltoN, Judge, Presiding, Kashiwa and KuNzig, Judges.
“This renegotiation case comes before the court on plaintiff’s motion to fix and approve an amount of bond to stay execution of the Renegotiation Board’s final order and defendant’s motion for judgment in aid of execution of that final order. Despite our court’s Rule 26 (b), plaintiff failed to file a bond totaling 100 percent of the net excess profits found to be due by the Renegotiation Board within the requisite period of time. We have recently held in Manufacturers Service Co. v. United States, ante at 185, 518 F. 2d 1202, and Bannercraft Clothing Co. v. United States, ante at 199, 518 F. 2d 605, that such a 100 percent bond is necessary before we will stay execution of the Renegotiation Board’s order. Plaintiff, in merely alleging financial difficulties, has failed to show that the granting of a judgment in aid of execution might serve to chill the de novo redetermination proceeding to which it is entitled. See Sandnes’ Sons, Inc. v. United States, 199 Ct. Cl. 107, 117, 462 F. 2d 1388, 1394 (1972).
“it is therefore ordered that without oral argument and upon the authority of Bannercraft Clothing Co. v. United States, supra, and Manufacturers Service Co. v. United States, supra, the plaintiff’s motion to fix and approve amount of bond to stay execution of the Renegotiation Board’s order is hereby denied and defendant’s motion for judgment with interest at the statutory rate from January 30,1975 until paid, in aid of execution at the Renegotiation Board’s order is granted.”
The parties have stipulated and agreed that as a result of a recent computation by the Internal Revenue ‘Service of the credit due plaintiff for federal income taxes provided by Section 1481(b) of the Internal Revenue Code, correcting the net amount due by plaintiff for the three years involved *1037in this case, the correct amount due by plaintiff is $916,465, plus interest at the statutory rate from January 30, 1975, until